United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
THREAT REDUCTION AGENCY,
Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1044
Issued: November 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 6, 2015 appellant filed a timely appeal from the February 2, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the September 19, 2013 work incident caused the diagnosed
condition of lumbar disc syndrome with radiculopathy.
FACTUAL HISTORY
On October 15, 2013 appellant, a 30-year-old an international relations specialist, filed a
traumatic injury claim alleging that she injured her lower back on September 19, 2013 after
1

5 U.S.C. § 8101 et seq.

spending six hours going in and out of a marksman position (half squat with back bent and arms
outstretched). Appellant explained in more detail:
“From approximately 0800-1400 on September 19, 2013 I went in and out of the
marksman position, a half squatting position with back bent and arms
outstretched. This position was demonstrated to me by the instructors at the
weapons range and I was continuously advised to be in this position anytime I
would fire the M9 during the training. After the training I drove home, which
took about an hour. As I attempted to raise myself up from the sitting to standing
position and exit the car, I felt a sharp pain in my lower back. It was then that I
first realized I had been injured. I had never experienced such pain in my lower
back in my life. I did a quick evaluation of what was different in my routine that
day and quickly assessed that my injury must have been a result of the training I
attended earlier that day.”
On October 9, 2013 Dr. Robert Knapp, a chiropractor, diagnosed lumbar spondylosis
with myelopathy as well as thoracic, lumbar, and sacral nonallopathic lesions. On October 11,
2013 he advised that appellant was being seen because of subluxation problems she was having
with her spine.
Dr. Brenda E. Mitchell, the primary care physician specializing in family medicine, noted
that appellant was seen twice for low back pain after over six hours of practice on a gun range.
Appellant’s symptoms included low back pain and stiffness limiting her ability to sit for
prolonged periods. She noted that appellant had no history of back pain prior to practice on the
gun range. “I would say with reasonable medical certainty that her condition is a result of the
gun range practice for a prolonged period.”
In a decision dated November 29, 2013, OWCP denied appellant’s claim for
compensation benefits. It accepted that the work incident occurred as alleged but found that the
medical evidence was insufficient to establish a diagnosed medical condition causally related
thereto.
Dr. Mitchell offered a supplemental report noting, “[Appellant] had back pain after
spending over six hours on a gun range. She has no prior history of back pain. The time on the
gun range in a crouched position is likely the cause of her back pain.”
Dr. Rida N. Azer, a Board-certified orthopedic surgeon, offered a treatment note. She
described appellant’s complaints and findings on physical examination. X-rays showed
straightening of the lumbar lordosis and some narrowing of the interspace between L5 and S1.
On February 10, 2014 Dr. Azer related that appellant strained her back in training when
she was in a position of flexion of the hip and knees and with her hands forward. Appellant had
low back pain radiating down to the left buttock and thigh. After describing her findings on
physical examination, Dr. Azer diagnosed lumbar disc syndrome with radiculopathy, left L5-S1.
She imposed work restrictions.

2

In a decision dated June 12, 2014, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It found that the record contained no rationalized
medical evidence to establish the element of causal relationship.
On November 11, 2014 appellant filed for reconsideration. She advised Dr. Azer that
OWCP was giving her problems regarding causation of the condition. On August 20, 2014
Dr. Azer opined that, “[Appellant] shows me photographs of the positions. [Her] condition in
the lumbar spine region is caused, as mentioned in my report of February 10, 2014 from the
position while training in defense with the hip and knees bent and also leaning forward. The
patient’s conditions, restrictions and limitations and treatment are caused by her work injury.”
In a decision dated February 2, 2015, OWCP again reviewed the merits of appellant’s
claim and denied modification of its prior decision. It found that Dr. Azer failed to provide a
rationalized medical discussion of how the work incident caused lumbar disc syndrome/disease
with radiculopathy at the L5-S1 level.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. She must also establish that
such event, incident, or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 be one
of reasonable medical certainty,6 and be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the established incident or factor of
employment.7

2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

ANALYSIS
OWCP accepts that on September 19, 2013 appellant spent six hours going in and out of
a marksman position (half squat with back bent and arms outstretched) during weapons
qualification training at work. Appellant has therefore met her burden of proof to establish that
she experienced a specific event, incident, or exposure occurring at the time, place, and in the
manner alleged. The question that remains is whether the September 19, 2013 work activity
caused an injury, specifically, whether the activity caused the diagnosed lumbar disc syndrome
with myelopathy at the L5-S1 level.
Dr. Knapp, the chiropractor, is not a qualified physician. Section 8101(2) of FECA8
provides that the term “physician,” as used therein, “includes chiropractors only to the extent that
their reimbursable services are limited to treatment consisting of manual manipulation of the spine
to correct a subluxation as demonstrated by x-ray to exist, and subject to regulation by the
Secretary.”9 There is no indication that Dr. Knapp obtained an x-ray to demonstrate the existence
of a specific subluxation of the spine. He is therefore not considered competent to render a
medical opinion on the issue of causal relationship.10 Moreover, Dr. Knapp did not address the
issue.
Dr. Mitchell, the specialist in family medicine, is a qualified physician, but she did not
offer a firm diagnosis of appellant’s medical condition. She simply reported that appellant’s
symptoms included low back pain and stiffness. She did not identify what pathology might be
causing these symptoms. Thus, if OWCP were to accept appellant’s claim, it would not know on
the basis of Dr. Mitchell’s reports what medical condition it should accept or what medical
treatment or testing it should authorize.
Dr. Mitchell noted that appellant had no history of back pain prior to practice on the gun
range. The Board has held that when a physician concludes that a condition is causally related to
an employment because the employee was asymptomatic before the employment incident, the
opinion is insufficient, without supporting medical rationale, to establish causal relationship.11
Thus, when Dr. Mitchell opined that appellant’s “condition” was a result of the gun range practice
for a prolonged period, her opinion carries little weight as she did not explain how time on the gun
range in a crouched position caused the unidentified medical condition.
Dr. Azer, a Board-certified orthopedic surgeon, is a qualified physician who offered a
specific diagnosis of appellant’s low back condition of lumbar disc syndrome with radiculopathy,
left L5-S1. She also offered an opinion on causal relationship. On August 20, 2014 having
reviewed photographs of the firing position appellant assumed during her training on
September 19, 2013, Dr. Azer found that appellant’s condition was caused by that position, with
8

5 U.S.C. § 8101(2).

9

See 20 C.F.R. § 10.400(e) (defining reimbursable chiropractic services).

10

See generally Theresa K. McKenna, 30 ECAB 702 (1979).

11

Thomas D. Petrylak, 39 ECAB 276 (1987).

4

the hip and knees bent and also leaning forward. However, this is certainly supportive of
appellant’s claim. The issue with Dr. Azer’s opinion, however, is that she did not explain from a
pathophysiological or orthopedic perspective how being in a kneeling position for a prolonged
time can herniate an intervertebral disc. Dr. Azer did not describe how this happened, nor did
she address whether this was the first time appellant underwent such training or whether a
herniated disc would be a common or expected result of such activity. Further, she did not
account for the fact that appellant did not realize low back symptoms until she had driven home,
which took approximately one hour, and tried to exit her car. When the training ended, however,
appellant appeared unaware that anything was wrong. Dr. Azer ignored these issues and opined
simply, as appellant had concluded for herself, that the position assumed during training caused
the herniated disc. Medical conclusions unsupported by rationale are of little probative value.12
Although Dr. Azer’s opinion is supportive of appellant’s claim, it is not well rationalized
or based on a complete factual history.13 Because this opinion has diminished probative value in
establishing the critical element of causal relationship, the Board finds that appellant has not met
her burden to establish that the September 19, 2013 work incident caused the diagnosed lumbar
disc syndrome with radiculopathy, left L5-S1. Accordingly, the Board will affirm OWCP’s
February 2, 2015 decision.
CONCLUSION
The Board finds that appellant has not met her burden to establish that the September 19,
2013 work incident caused the diagnosed lumbar disc syndrome with radiculopathy, left L5-S1.

12

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

13

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

5

ORDER
IT IS HEREBY ORDERED THAT the February 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

